DETAILED ACTION

1.	
This is in reply to an application filed on 02/24/2022. Claims 1-20 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Note Prior arts do not read on the limitations of claims 4 and 14.

4.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, because: 
1)
	Claims 12 and 13, 19 recite “the plaintext password” However there is insufficient antecedent basis for this limitation in the claims. The examiner suggests the following correction: 
Claim 12: Replacement of “the plaintext password” with “a plaintext password”.
Claim 19: Replacement of “the instructions” with “the instruction”.

2)
For claims 1, 11 and 19
It is unclear how the limitation “receive, from a user device, a username of a user and a string” will affect the performance of other steps in each of the independent claims, for example according to the specification receiving a valid username of a user and a string should trigger the system to retrieve a salt and MAC (See par 0053-0055, and fig. 4). Examiner suggests amending the claims to resolve this issue.

5.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,281,789. Although the claims at issue are not identical, they are not patentably distinct from each other because all above claims of the instant application are taught by claims of Patent No. 11,281,789.


6.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. US 2009/0300364 (hereinafter Schneider), and further in view of Yamaguchi et al. US 2014/0298441 (hereinafter Yam).

Regarding claim 1 Schneider teaches a device comprising: a processor configured to: receive, from a user device, a username of a user and a string (Schneider teaches a client may send a plurality of information to a server, wherein the information may include a username, a calculated MAC, a random string, a timestamp, and a signature value from original challenge [0017]); 
retrieve a salt and a first Message Authentication Code (MAC) that a Hardware Security Module (HSM) previously generated using a secret key internal to the HSM (Schneider teaches the server may match a plurality of information such as the username, and calculates a MAC using the random value and hashed password as input, wherein the hashed password is calculated based on the salt and password [0017-0018]); 
send the first MAC, the salt, and one or more parameters to the HSM (Schneider teaches the server may include a plurality of components such as an authentication challenge generator, a time stamp verifier, a signature value verifier, and a MAC verifier to verify a plurality of elements [0018] and [0026]);
perform an authentication of the user based on the message (Schneider teaches if the calculated MAC matches the one given by the client, the client is authenticated [0018]). Schneider does not teach receive a message indicating a result of matching authentication information. Yam substantially teaches after authenticating a user information by a system, the user may receive a result indicates that authentication information is confirmed [0107].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schneider such that the invention further includes receive a message indicating the result of matching authentication information. One would have been motivated to do so to make the system friendlier and more efficient (i.e. by knowing that the authentication information is confirmed, the user does not need to submit the authentication information again, and the user should start performing the next step(s) of communication).

Regarding claim 2 Schneider as modified teaches the device of claim 2, wherein the device further comprises the HSM, and wherein the HSM is configured to: apply the secret key to a result of concatenating the string and the salt22Docket No. 20190485applyapp (Schneider calculating a MAC using a random value and hashed password as an input, wherein the hashed password is calculated based on a password and a salt [0017-0018]).  

Regarding claim 10 Schneider as modified teaches the device of claim 1, wherein the processor is further configured to: notify the user device whether the user is authenticated (Schneider teaches calculating a MAC using a random value and hashed password as an input, wherein the hashed password is calculated based on a password and a salt [0017-0018], and further Yam teaches after authenticating a user, the user may receive a result of the verification [0107]). 

In response to Claim 11: Rejected for the same reason as claim 1
In response to Claim 12: Rejected for the same reason as claim 2
In response to Claim 19: Rejected for the same reason as claim 1

7.
Claims 3, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider and Yam as mentioned above, and further in view of Duroux et al. US 2011/0302012 (hereinafter Duroux).

Regarding claim 3 Schneider as modified teaches the device of claim 1, Schneider does not teach that sensitive information include a plaintext password. Duroux substantially teaches a system may receive sensitive information, wherein the sensitive information may include a plaintext password [0153], [0156]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Schneider and Yam such as the sensitive information include a plaintext password. One would have been motivated to do so to allow a user to register his/her password at the first time when creates an account with a system, also it is possible to transmit a plaintext password via network if users are using a secure protocols such as TLS and HTTPS.

In response to Claim 13: Rejected for the same reason as claim 3
In response to Claim 20: Rejected for the same reason as claim 3








Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYOUB ALATA/           Primary Examiner, Art Unit 2494